                                         Case 3:19-cv-07269-WHO Document 45 Filed 05/26/20 Page 1 of 13




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     ELLEN LEE ZHOU, et al.,                             Case No. 3:19-cv-07269-WHO
                                                        Plaintiffs,
                                   8
                                                                                             ORDER GRANTING BREED’S
                                                 v.                                          MOTIONS TO DISMISS AND STRIKE
                                   9
                                                                                             AND CLEAR CHANNEL’S MOTION
                                  10     OUTFRONT MEDIA, et al.,                             TO DISMISS
                                                        Defendants.                          Re: Dkt. Nos. 25, 28, 32
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          In October 2019, plaintiffs Ellen Lee Zhou and the Asian American Freedom Political

                                  14   Action Committee (“AAFPAC”) (collectively, “plaintiffs”) posted two billboard advertisements in

                                  15   support of Zhou’s campaign for mayor of the City and County of San Francisco. Defendant

                                  16   London Breed, then the mayor and a candidate in the race, denounced the billboards as

                                  17   disrespectful and divisive, and her supporters called for their removal. Defendant media

                                  18   companies Clear Channel Outdoor, LLC and Clear Channel Outdoor Holdings, Inc. (collectively,

                                  19   “Clear Channel”) and OutFront Media, Inc. soon removed the billboards.

                                  20          The following month, Zhou and AAFPAC initiated this action alleging claims arising out

                                  21   of their First Amendment free speech rights and their contracts with the media companies. Before

                                  22   me are Breed’s and Clear Channel’s motions to dismiss and special motions to strike the claims

                                  23   against them. The plaintiffs’ claims are inadequately pleaded, arise from protected activity, and

                                  24   are unlikely to succeed on the merits. I will therefore grant the motions in their entirety and award

                                  25   Breed her attorney fees on the Anti-SLAPP motion. Because the plaintiffs indicated at the virtual

                                  26   hearing that they do not have additional facts to allege that could cure the deficiencies that I have

                                  27
                                  28
                                           Case 3:19-cv-07269-WHO Document 45 Filed 05/26/20 Page 2 of 13




                                   1   identified, I will not grant leave to amend.1

                                   2                                             BACKGROUND

                                   3          Zhou was a candidate for mayor of San Francisco running against Breed in the November

                                   4   2019 election. First Amended Complaint (“FAC”) [Dkt. No. 10] ¶¶ 13, 18. AAFPAC is an

                                   5   independent expenditure committee. Id. ¶ 14.

                                   6          On October 1, 2019, Zhou entered into a contract with OutFront to purchase a billboard

                                   7   advertisement to be displayed in San Francisco at the corner of Dore and Howard Streets. Id. ¶ 20,

                                   8   Ex. A (OutFront Contract). OutFront approved the advertisement, which displayed an African

                                   9   American woman in a red strapless dress, sitting with her legs up and high heels off, holding a

                                  10   cigar and a cash register, and daydreaming about people with numbers around their necks. Id. ¶

                                  11   24; Breed Request for Judicial Notice (RJN)2 Ex. A (OutFront Billboard) [Dkt. No. 26-1]. The

                                  12   text read, “Ellen Zhou for mayor.” Breed RJN Ex. A.
Northern District of California
 United States District Court




                                  13          On September 30, 2019, AAFPAC entered into a contract with Clear Channel to purchase

                                  14   billboard advertisements to be displayed in San Francisco. FAC ¶ 22, Ex. B; Clear Channel RJN

                                  15   Ex. 1 (CC Contract) [Dkt. No. 32-2].3 Clear Channel approved the advertisements AAFPAC

                                  16   wished to display. FAC ¶ 24. One of AAFPAC’s billboards showed Breed driving a red bus with

                                  17   the text “Werewolves of London Tours” near cars with smashed windows. Breed RJN Ex. B (CC

                                  18   Billboard) [Dkt. No. 26-2]. Additional text read, “Vote Nov. 5 for Super Mayor Ellen Lee Zhou!”

                                  19   Id.

                                  20

                                  21   1
                                        The plaintiffs indicated that they would amend only to make specific allegations regarding the
                                  22   duty of good faith and fair dealing and to plead that the proof is in the defendants’ hands. As
                                       described below, neither of these additions could save their claims.
                                  23   2
                                         Breed requests judicial notice of photographs of the advertisements, see Dkt. No. 26, and Clear
                                  24   Channel requests judicial notice of its complete contract with AAFPAC, see Dkt. No. 32-2. The
                                       plaintiffs do oppose these requests. Judicial notice is appropriate; the requests are GRANTED.
                                  25   See United States ex rel. Lee v. Corinthian Colls., 655 F.3d 984, 999 (9th Cir. 2011) (noting that
                                       courts can consider evidence not attached to a complaint but “on which the complaint ‘necessarily
                                  26   relies’ if: (1) the complaint refers to the document; (2) the document is central to the plaintiff's
                                       claim; and (3) no party questions the authenticity of the document”).
                                  27   3
                                         Clear Channel asserts, and the plaintiffs do not dispute, that the FAC attachment includes only
                                  28   one page of its three-page contract with AAFPAC. Clear Channel’s request for judicial notice
                                       includes the entire contract.
                                                                                          2
                                           Case 3:19-cv-07269-WHO Document 45 Filed 05/26/20 Page 3 of 13




                                   1          Clear Channel and OutFront posted the billboards in October 2019. FAC ¶ 25. Soon after,

                                   2   Breed and her allies “began a concerted effort” to pressure Clear Channel and OutFront to remove

                                   3   the billboards by denouncing them as offensive, racist, and divisive. Id. ¶ 26. Breed’s campaign

                                   4   publicized an October 21, 2019 press conference in front of the OutFront billboard, although

                                   5   Breed did not attend it. Id. ¶¶ 27–28. Those present, including State Assemblyman David Chiu

                                   6   and members of the Board of Supervisors, denounced the content of the billboard and called for its

                                   7   removal. Id. ¶¶ 29–31. News outlets reported various individuals describing the contents of the

                                   8   billboard as racist, misogynistic, and sexist, and opining that it had no place in San Francisco. Id.

                                   9   ¶¶ 31–35. Breed gave a media interview in which she said, “‘[The billboard] is hurtful, it’s

                                  10   disrespectful and it is no place [sic], I think in San Francisco for that kind of divisiveness.’” Id. ¶

                                  11   36.

                                  12          According to the plaintiffs, through these actions Breed censored their speech under color
Northern District of California
 United States District Court




                                  13   of state law. Id. ¶ 37. On October 22, 2019, one day after the press conference, OutFront took

                                  14   down Zhou’s billboard. Id. ¶ 38. Soon after, Clear Channel and OutFront had taken down all the

                                  15   plaintiffs’ billboards. Id. Clear Channel told a television station that it removed the billboards

                                  16   because it reserves the right to remove advertising that is offensive to community standards. Id. ¶

                                  17   39. Although Clear Channel and OutFront indicated that they would accept further

                                  18   advertisements, they eventually stopped responding to the plaintiffs’ communications. Id. ¶ 40.

                                  19          The plaintiffs initiated this action on November 4, 2019. Their January 15, 2020 First

                                  20   Amended Complaint alleges the following claims: (i) a Section 19834 claim against all the

                                  21   defendants for violations of the First Amendment; (ii) a breach of contract claim against Clear

                                  22   Channel and OutFront; (iii) inducing breach of contract against Breed; and (iv) intentional

                                  23   interference with contractual relations against Breed. In response, Breed filed a motion to dismiss

                                  24   and a special motion to strike. Breed Motion to Dismiss the First Cause of Action (“Breed MTD”)

                                  25   [Dkt. No. 25]; Breed Anti-SLAPP Motion to Strike (“Breed MTS”) [Dkt. No. 28]. Clear Channel

                                  26   also filed a motion to dismiss, and, in the alternative, a special motion to strike. Clear Channel

                                  27
                                  28
                                       4
                                        The FAC lists Section 1982, but the plaintiffs’ opposition to the instant motions corrects the error
                                       and lists Section 1983.
                                                                                        3
                                            Case 3:19-cv-07269-WHO Document 45 Filed 05/26/20 Page 4 of 13




                                   1   Motion to Dismiss (“CC MTD”) [Dkt. No. 32].

                                   2                                          LEGAL STANDARD

                                   3   I.      MOTION TO DISMISS
                                   4           Under Federal Rule of Civil Procedure 12(b)(6), a district court must dismiss a complaint

                                   5   if it fails to state a claim upon which relief can be granted. Fed. R. Civ. P. 12(b)(6). To survive a

                                   6   12(b)(6) motion, the plaintiff must allege “enough facts to state a claim to relief that is plausible

                                   7   on its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 556 (2007). A claim is facially plausible

                                   8   when the plaintiff pleads facts that “allow the court to draw the reasonable inference that the

                                   9   defendant is liable for the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)

                                  10   (citation omitted). There must be “more than a sheer possibility that a defendant has acted

                                  11   unlawfully.” Id. While courts do not require “heightened fact pleading of specifics,” a plaintiff

                                  12   must allege facts sufficient to “raise a right to relief above the speculative level.” Twombly, 550
Northern District of California
 United States District Court




                                  13   U.S. at 555, 570.

                                  14           In deciding whether the plaintiff has stated a claim upon which relief can be granted, the

                                  15   court accepts the plaintiff’s allegations as true and draws all reasonable inferences in favor of the

                                  16   plaintiff. Usher v. City of Los Angeles, 828 F.2d 556, 561 (9th Cir. 1987). However, the court is

                                  17   not required to accept as true “allegations that are merely conclusory, unwarranted deductions of

                                  18   fact, or unreasonable inferences.” In re Gilead Scis. Sec. Litig., 536 F.3d 1049, 1055 (9th Cir.

                                  19   2008). If the court dismisses the complaint, it “should grant leave to amend even if no request to

                                  20   amend the pleading was made, unless it determines that the pleading could not possibly be cured

                                  21   by the allegation of other facts.” Lopez v. Smith, 203 F.3d 1122, 1127 (9th Cir. 2000).

                                  22   II.     ANTI-SLAPP MOTION TO STRIKE
                                  23           California Code of Civil Procedure section 425.16 is California’s response to “strategic

                                  24   lawsuits against public participation,” or SLAPP lawsuits. It was enacted “to provide a procedure

                                  25   for expeditiously resolving nonmeritorious litigation meant to chill the valid exercise of the

                                  26   constitutional rights of freedom of speech and petition in connection with a public issue.” Hansen

                                  27   v. California Dep’t of Corr. & Rehab., 171 Cal. App. 4th 1537, 1542-43 (2008). It provides that a

                                  28   cause of action against a person “arising from any act of that person in furtherance of the person’s
                                                                                          4
                                         Case 3:19-cv-07269-WHO Document 45 Filed 05/26/20 Page 5 of 13




                                   1   right of petition or free speech under the United States Constitution or the California Constitution

                                   2   in connection with a public issue shall be subject to a special motion to strike, unless the court

                                   3   determines that the plaintiff has established that there is a probability that the plaintiff will prevail

                                   4   on the claim.” Cal. Civ. Proc. Code § 425.16(b)(1). An “act in furtherance of the person’s right of

                                   5   petition or free speech under the United States Constitution or the California Constitution in

                                   6   connection with a public issue” includes:
                                                     (1)     any written or oral statement or writing made before a legislative, executive,
                                   7                         or judicial proceeding, or any other official proceeding authorized by law,
                                   8
                                                       (2)     any written or oral statement or writing made in connection with an issue
                                   9                           under consideration or review by a legislative, executive, or judicial body,
                                                               or any other official proceeding authorized by law,
                                  10
                                                       (3)     any written or oral statement or writing made in a place open to the public
                                  11                           or a public forum in connection with an issue of public interest, or
                                  12                   (4)     any other conduct in furtherance of the exercise of the constitutional right of
Northern District of California




                                                               petition or the constitutional right of free speech in connection with a public
 United States District Court




                                  13                           issue or an issue of public interest.

                                  14
                                       Cal. Civ. Proc. Code § 425.16(e).
                                  15
                                               “When served with a SLAPP suit, the defendant may immediately move to strike the
                                  16
                                       complaint under Section 425.16.” Hansen, 171 Cal. App. 4th at 1543. That motion is known as
                                  17
                                       an Anti-SLAPP motion. To determine whether an Anti-SLAPP motion should be granted, the trial
                                  18
                                       court must engage in a two-step process. “First, the defendant must make a prima facie showing
                                  19
                                       that the plaintiff’s suit arises from an act in furtherance of the defendant’s rights of petition or free
                                  20
                                       speech.” Mindys Cosmetics, Inc. v. Dakar, 611 F.3d 590, 595 (9th Cir. 2010) (citation and
                                  21
                                       internal quotation marks omitted). “Second, once the defendant has made a prima facie showing,
                                  22
                                       the burden shifts to the plaintiff to demonstrate a probability of prevailing on the challenged
                                  23
                                       claims.” Id. “[T]he anti-SLAPP statute cannot be used to strike federal causes of action.” Hilton
                                  24
                                       v. Hallmark Cards, 599 F.3d 894, 901 (9th Cir. 2010).
                                  25
                                                                                   DISCUSSION
                                  26
                                               Both Breed and Clear Channel argue that all of the plaintiffs’ claims against them should
                                  27
                                  28
                                                                                           5
                                            Case 3:19-cv-07269-WHO Document 45 Filed 05/26/20 Page 6 of 13




                                   1   be dismissed without leave to amend or stricken under California’s Anti-SLAPP statute.5

                                   2   I.      MOTIONS TO DISMISS
                                   3           Breed and Clear Channel move to dismiss the first cause of action for violation of the First

                                   4   Amendment, and Clear Channel moves to dismiss the second cause of action for breach of

                                   5   contract.

                                   6           A.      First Cause of Action: First Amendment
                                   7           Both Breed and Clear Channel move to dismiss on the grounds that the FAC does not

                                   8   adequately plead state action, a necessary predicate to a First Amendment violation.6 See Breed

                                   9   MTD 8–10; CC MTD 5–9. Breed also argues that her conduct as alleged in the FAC cannot give

                                  10   rise to a First Amendment violation because the First Amendment protects her speech. Breed

                                  11   MTD 5–7.

                                  12                   1.      Whether plaintiffs properly plead state action
Northern District of California
 United States District Court




                                  13           “A threshold requirement of any constitutional claim is the presence of state action.”

                                  14   Roberts v. AT&T Mobility LLC, 877 F.3d 833, 837 (9th Cir. 2017) (internal quotation marks and

                                  15   citation omitted). This requirement “‘avoids imposing on the State, its agencies or officials,

                                  16   responsibility for conduct for which they cannot fairly be blamed.’” Id. (quoting Lugar v.

                                  17   Edmondson Oil Co., 457 U.S. 922, 936 (1982)). There is a presumption that private conduct is not

                                  18   state action. Sutton v. Providence St. Joseph Med. Ctr., 192 F.3d 826, 835–36 (9th Cir. 1999)

                                  19   (noting that “something more” is required, whether it be “(1) public function, (2) joint action, (3)

                                  20   governmental compulsion or coercion, [or] (4) governmental nexus”).

                                  21           Plaintiffs allege two theories of state action in support of their first cause of action. First,

                                  22   they argue that Breed and her allies “pressured and encouraged” Clear Channel and OutFront

                                  23

                                  24   5
                                        As an initial matter, the plaintiffs criticize Breed for responding to the FAC in her official
                                  25   capacity rather than her individual capacity and ask that I deny her motions on that basis alone.
                                       Oppo. MTD 24–25; Oppo. MTS 26. The FAC does not indicate an intent to sue Breed in her
                                  26   personal capacity, and in any event, the capacity in which the plaintiffs sue Breed has no bearing
                                       on the merits of the motions before me.
                                  27   6
                                        At the hearing, Clear Channel further argued that the plaintiffs failed to plead that Breed took
                                  28   any action under color of state law for purposes of a Section 1983 claim because she acted as a
                                       candidate for mayor rather than as the mayor.
                                                                                         6
                                         Case 3:19-cv-07269-WHO Document 45 Filed 05/26/20 Page 7 of 13




                                   1   Media to suppress Plaintiffs’ speech. Oppo. MTD 8. Second, they allege that Clear Channel and

                                   2   OutFront acted to secure the goodwill of the government because they are subject to government

                                   3   regulation.

                                   4                           a.      Significant encouragement theory
                                   5           “[A] State normally can be held responsible for a private decision only when it has

                                   6   exercised coercive power or has provided such significant encouragement, either overt or covert,

                                   7   that the choice must in law be deemed to be that of the State.” Blum v. Yaretsky, 457 U.S. 991,

                                   8   1004 (1982). “Action taken by private entities with the mere approval or acquiescence of the

                                   9   State is not state action.” Am. Mfrs. Mut. Ins. Co. v. Sullivan, 526 U.S. 40, 52 (1999).

                                  10           In R.C. Maxwell Co. v. New Hope, 735 F.2d 85 (3d Cir. 1984), the Third Circuit affirmed

                                  11   summary judgment in favor of a town on the grounds that a landlord’s request that the plaintiff

                                  12   remove billboards from the leased property did not constitute state action for purposes of a First
Northern District of California
 United States District Court




                                  13   Amendment claim. The town sent a letter to the plaintiff’s landlord “politely but firmly”

                                  14   suggesting removal of the billboards, mentioning a draft ordinance that would prohibit billboards,

                                  15   and referencing legal action. Id. at 86. When the landlord instructed the plaintiff company to

                                  16   remove the billboards, it refused and instead filed suit, alleging (among other claims) that the town

                                  17   infringed its free speech rights by “by indirectly and informally exerting its sovereign power” to

                                  18   coerce the landlord into removing the billboards. Id. at 87. The Third Circuit disagreed and

                                  19   concluded that the letter and follow-up correspondence could not be considered coercive. Id. at

                                  20   88. The landlord’s “nebulous desire” to stay in the town council’s good graces was not enough to

                                  21   give rise to a constitutional claim. Id. at 89.

                                  22           Here, the plaintiffs argue that Clear Channel’s and OutFront’s decisions to remove the

                                  23   billboards are attributable to the state because of Breed’s significant encouragement of their

                                  24   removal. The plaintiffs allege that Breed’s campaign publicized the October 21 press conference,

                                  25   where Breed’s allies in city government described the contents of the billboards as racist and

                                  26   misogynistic and called for their removal. FAC ¶¶ 29, 32, 35. Breed said that the billboards were

                                  27   “hurtful” and “disrespectful” and that they had no place in San Francisco. Id. ¶ 36.

                                  28           These allegations are insufficient to show state action for purposes of a First Amendment
                                                                                         7
                                           Case 3:19-cv-07269-WHO Document 45 Filed 05/26/20 Page 8 of 13




                                   1   claim against either Breed or Clear Channel. They do not show that Breed provided “such

                                   2   significant encouragement” that the companies’ decisions were effectively government decisions.

                                   3   There are no allegations that any comments, by Breed or anyone else, were directed at Clear

                                   4   Channel or OutFront. No one threatened legal action or any other negative ramifications to

                                   5   encourage removal of the billboards. The conduct in the cases cited by the parties stands in sharp

                                   6   contrast. See, e.g., Carlin Commc'ns, Inc. v. Mountain States Tel. & Tel. Co., 827 F.2d 1291, 1295

                                   7   (9th Cir. 1987) (affirming state action where a deputy county attorney threatened prosecution if a

                                   8   private party failed to comply with his demands). The conduct alleged here is far from enough to

                                   9   be considered coercive or so significantly encouraging that the billboard removal could be

                                  10   attributed to the state.7

                                  11                               b.   Regulation theory
                                  12           The FAC also pleads that Clear Channel and OutFront have earned revenue from
Northern District of California
 United States District Court




                                  13   conducting business in San Francisco and that their “business interests are subject to extensive

                                  14   regulation by San Francisco and the State of California.” FAC ¶¶ 42-43. But the Supreme Court

                                  15   has been clear that regulation by itself—even where it is extensive and specific—does not

                                  16   transform private action into state action. See Jackson v. Metro. Edison Co., 419 U.S. 345, 350

                                  17   (1974) (noting that regulation alone is not enough); Blum v. Yaretsky, 457 U.S. 991, 1008–09

                                  18   (1982) (determining that regulations requiring that nursing home patients be transferred to less

                                  19   expensive facilities where possible did not make the state responsible for any particular patient

                                  20   transfers); Rendell-Baker v. Kohn, 457 U.S. 830, 841 (1982) (noting that while the private school

                                  21   was subject to extensive regulation, its discharge decisions “were not compelled or even

                                  22   influenced by any state regulation”). The generally applicable regulations that plaintiffs refer to

                                  23   are a far cry from allegations that could establish that the decisions to take down the billboards

                                  24   were effectively the state’s.

                                  25

                                  26
                                       7
                                         Even if the plaintiffs had alleged enough to make Breed liable for Clear Channel’s or OutFront’s
                                       decisions, they would need to allege “some other nexus” to make the private entities liable under
                                  27   the First Amendment. See Sutton v. Providence St. Joseph Med. Ctr., 192 F.3d 826, 838 (9th Cir.
                                       1999) (“[I]n a case involving a private defendant, the mere fact that the government compelled a
                                  28   result does not suggest that the government’s action is ‘fairly attributable’ to the private
                                       defendant.”).
                                                                                        8
                                           Case 3:19-cv-07269-WHO Document 45 Filed 05/26/20 Page 9 of 13




                                   1          Contrary to the plaintiffs’ argument, this determination is appropriate at the pleading stage.

                                   2   See Oppo. MTD 9 (arguing that Breed and Clear Channel place too high a burden on them at the

                                   3   pleading stage and noting that R.C. Maxwell was a ruling on summary judgment). For plaintiffs to

                                   4   proceed with their claims, they must plead facts that, taken as true, could establish that the

                                   5   defendants engaged in unconstitutional conduct. They have failed to do so.

                                   6                  2.      Whether Breed’s conduct is actionable
                                   7          Dismissal is also appropriate because Breed’s speech could not have amounted to a First

                                   8   Amendment violation. “[P]ublic officials may criticize practices that they would have no

                                   9   constitutional ability to regulate, so long as there is no actual or threatened imposition of

                                  10   government power or sanction.” Am. Family Ass’n v. City & Cty. of S.F., 277 F.3d 1114, 1124–25

                                  11   (9th Cir. 2002) (indicating agreement with and citing cases from a “host” of other circuits).

                                  12          In American Family, where city officials had criticized anti-gay speech and adopted
Northern District of California
 United States District Court




                                  13   resolutions urging television stations not to air it, the Ninth Circuit affirmed dismissal of a free

                                  14   speech claim because there was “no sanction or threat of sanction” against the speakers or the

                                  15   stations if they refused to comply. See id. The same is true of Breed’s response to the billboards,

                                  16   which itself was significantly less critical than the condemnation at issue in American Family. See

                                  17   id. at 1119–20. The plaintiffs do not allege that Breed’s critical and disapproving comments were

                                  18   accompanied by any threat of government power or sanction against them or Clear Channel and

                                  19   OutFront. Their attempts to distinguish American Family are unpersuasive. See Oppo. MTD 16

                                  20   (asserting that by contrast with American Family, their claims are based on “specific and tangible

                                  21   actions”).

                                  22          B.      Second Cause of Action: Breach of Contract
                                  23          Clear Channel moves to dismiss the breach of contract claim on the ground that it acted

                                  24   within the unambiguous terms of its agreement with AAFPAC8 when it took down its billboard

                                  25   advertisement. CC MTD 9–11. The contract is governed by New York law. RJN Ex. 1 ¶ 8(a).

                                  26   To state a claim for breach of contract under New York law, a plaintiff must allege: “(i) the

                                  27
                                       8
                                  28     Although the FAC does not specify that only AAFPAC brings second cause of action, it
                                       indicates that only AAFPAC entered into a contract with Clear Channel. See FAC ¶ 22.
                                                                                      9
                                        Case 3:19-cv-07269-WHO Document 45 Filed 05/26/20 Page 10 of 13




                                   1   existence of a contract, (ii) the plaintiff’s performance under the contract, (iii) the defendant’s

                                   2   breach of that contract, and (iv) resulting damages. JP Morgan Chase v. J.H. Elec. of N.Y., Inc.,

                                   3   893 N.Y.S.2d 237, 239 (App. Div. 2nd Dept.).

                                   4          AAFPAC alleges that Clear Channel violated the contract when it removed the billboard

                                   5   because of government pressure and never explained the reversal of its earlier approval of the

                                   6   advertisement. See FAC ¶¶ 38, 41. It contends that Clear Channel “failed to follow through” on

                                   7   assurances that they would accept further advertisements and instead stopped communicating with

                                   8   AAFPAC. Id. ¶ 40.

                                   9          These allegations are insufficient to state a claim for breach because of the following term

                                  10   in the parties’ agreement: “Clear Channel, at its sole discretion, may reject or remove any

                                  11   advertising material, art or copy, submitted by Customer for any reason or no reason at any time

                                  12   during the term of this Contract.” CC Contract ¶ 3.2(a). This unambiguous term precludes a
Northern District of California
 United States District Court




                                  13   breach of contract claim based on the conduct alleged. See Taylor v. T-Mobile USA, Inc., No. 14-

                                  14   cv-4965, 2015 U.S. Dist. LEXIS 5504, at *7 (S.D.N.Y. Jan. 16, 2015) (dismissing a breach of

                                  15   contract claim where a clear and unambiguous provision permitted cancellation “‘for any reason

                                  16   or no reason’”); see also Slamow v. Delcol, 571 N.Y.S.2d 335, 335–36 (App. Div. 2nd Dept.

                                  17   1991) (“[W]hen the terms of a written contract are clear and unambiguous, the intent of the parties

                                  18   must be found within the four corners of the contract . . . .”). The contract clearly permitted it to

                                  19   remove the advertisement “for any reason or no reason.”

                                  20          In response to Clear Channel’s motion, AAFPAC raises a theory that its FAC does not

                                  21   include: by removing the advertising, Clear Channel breached the covenant of good faith and fair

                                  22   dealing. See MTD Oppo. 22–23. They ask for leave to amend to add these allegations. MTD

                                  23   Oppo. 16–17. But dismissal is appropriate even if AAFPAC had pleaded this claim. The

                                  24   covenant of good faith and fair dealing cannot operate to alter the express terms of a written

                                  25   agreement. See Nasdaq, Inc. v. Exch. Traded Managers Grp., 2019 U.S. Dist. LEXIS 220135, at

                                  26   *179 (S.D.N.Y. Dec. 20, 2019) (“[T]he covenant of good faith and fair dealing cannot be

                                  27   construed so broadly as effectively to nullify other express terms of a contract, or to create

                                  28   independent contractual rights.”) (applying New York Law) (internal quotation marks and citation
                                                                                         10
                                           Case 3:19-cv-07269-WHO Document 45 Filed 05/26/20 Page 11 of 13




                                   1   omitted); see also Dalton v. Educ. Testing Serv., 87 N.Y.2d 384, 389 (1995) (“[N]o obligation can

                                   2   be implied that would be inconsistent with other terms of the contractual relationship.”) (internal

                                   3   quotation marks and citation omitted). The unambiguous contract language shows that Clear

                                   4   Channel had the right to remove the billboard; doing so could not have been a breach.9

                                   5   II.     ANTI-SLAPP MOTION TO STRIKE
                                   6           Breed moves to strike the third and fourth causes of action under California’s Anti-SLAPP

                                   7   law and requests attorney fees. Accordingly, I will engage in the two-step process such motions

                                   8   require.

                                   9           At step one, the question is whether protected activity “underlies or forms the basis for the

                                  10   claim[s]” against Breed. Park v. Bd. of Trustees of California State Univ., 2 Cal. 5th 1057, 1062

                                  11   (2017). Breed’s conduct as alleged in the FAC clearly arises from protected speech; the plaintiffs

                                  12   do not argue otherwise. See Citizens United v. FEC, 558 U.S. 310, 339 (2010) (“The First
Northern District of California
 United States District Court




                                  13   Amendment has its fullest and most urgent application to speech uttered during a campaign for

                                  14   political office.”) (internal quotation marks omitted); McIntyre v. Ohio Elections Comm’n, 514

                                  15   U.S. 334, 346 (1995) (“[Political speech] occupies the core of the protection afforded by the First

                                  16   Amendment.”).

                                  17           Accordingly, the analysis proceeds to step two, and the claims can proceed only if the

                                  18   plaintiffs show a likelihood of success on the merits. The third cause of action for inducing breach

                                  19   of contract requires: “(1) that [the plaintiff] had a valid and existing contract, (2) that the defendant

                                  20   had knowledge of the contract and intended to induce its breach, (3) that the contract was in fact

                                  21   breached by the other contracting party, (4) that the breach was caused by the defendant’s

                                  22   unjustified and wrongful conduct, and (5) that plaintiff has suffered damage.” Charles C.

                                  23   Chapman Bldg. Co. v. Cal. Mart, 2 Cal. App. 3d 846, 853 (1969). The fourth cause of action for

                                  24   intentional interference with contractual relations requires: “a valid contract between plaintiff and

                                  25   a third party; (2) defendant’s knowledge of this contract; (3) defendant’s intentional acts designed

                                  26
                                  27   9
                                        In the alternative to its motion to dismiss, Clear Channel moves to strike the second cause of
                                  28   action under California’s Anti-SLAPP statute. Because dismissal is appropriate under Rule
                                       12(b)(6), I do not address this argument.
                                                                                         11
                                            Case 3:19-cv-07269-WHO Document 45 Filed 05/26/20 Page 12 of 13




                                   1   to induce a breach or disruption of the contractual relationship; (4) actual breach or disruption of

                                   2   the contractual relationship; and (5) resulting damage.” United Nat’l Maint., Inc. v. San Diego

                                   3   Convention Ctr., 766 F.3d 1002, 1006 (9th Cir. 2014).

                                   4            The plaintiffs’ allegations fail to state a claim for either cause of action. They are deficient

                                   5   in three respects. First, both causes of action require a showing of “wrongful and unjustified”

                                   6   conduct. The plaintiffs argue that Breed’s conduct was wrongful and unjustified because it

                                   7   violated their First Amendment rights. Oppo. MTS 17–18. But for the reasons stated above, the

                                   8   plaintiffs have failed to plausibly allege that the removal of the billboards can fairly be attributed

                                   9   to the state. Second, both causes of action require a showing of breach. As explained above, the

                                  10   plaintiffs have failed to adequately plead that Clear Channel breached its contracts with AAFPAC,

                                  11   and according to Zhou, the “same analysis” applies to her contract with OutFront, who has not

                                  12   appeared.10 MTD Oppo. 15–16. Third, plaintiffs fail to allege that Breed knew of the contracts
Northern District of California
 United States District Court




                                  13   and had any intent to breach them. All of these reasons make it appropriate to strike these claims,

                                  14   which arise from Breed’s protected political speech.

                                  15            Further, Breed is entitled to attorney fees for work related to the claims I have stricken.

                                  16   See Cal. Code Civ. Proc. § 415.16(c)(1)) (“[A] prevailing defendant on a special motion to strike

                                  17   shall be entitled to recover his or her attorney’s fees and costs.”); U.S. ex rel. Newsham v.

                                  18   Lockheed Missiles & Space Co., 190 F.3d 963, 971 (9th Cir. 1999) (applying the provision to state

                                  19   claims brought in federal court). She requests a total of $22,200, for 34.4 hours spent on the

                                  20   motion and 10 hours spent on the reply at a rate of $500.11 See Declarations of Tara M. Steeley

                                  21   [Dkt. Nos. 29, 41]. The plaintiffs have not opposed Breed’s request for fees or challenged these

                                  22

                                  23   10
                                          That contract is governed by Arizona law. FAC Ex. A § 7. The plaintiffs again raise a theory of
                                  24   breach not alleged in the FAC, namely breach of the covenant of good faith and fair dealing.
                                       Breed argues that the following term from the OutFront contract operates in the same way as the
                                  25   term in the Clear Channel contract analyzed above: “[I]f adverse publicity results from any
                                       display, [OutFront] shall have the right to remove advertisement and, at its option, either terminate
                                  26   this Contract or request a new acceptable advertisement copy . . . .” Id. § 6. That determination
                                       will await OutFront’s appearance and motion. For purposes of Breed’s Anti-SLAPP motion, the
                                  27   pleading insufficiencies outlined here are enough.

                                  28
                                       11
                                         Breed’s request reflects a 20% reduction of hours spent on the opening motion and does not
                                       seek compensation for time spent by attorneys other than Steeley.
                                                                                       12
                                        Case 3:19-cv-07269-WHO Document 45 Filed 05/26/20 Page 13 of 13




                                   1   hours or this rate, both of which I find reasonable.

                                   2                                             CONCLUSION

                                   3          Because the plaintiffs stated at the hearing that they have no additional facts to allege that

                                   4   could cure these deficiencies, the motions are GRANTED WITH PREJUDICE. The plaintiffs are

                                   5   ORDERED to pay Breed $22,200 in attorney fees. Judgment will be entered after final resolution

                                   6   of the claims against OutFront.

                                   7          IT IS SO ORDERED.

                                   8   Dated: May 26, 2020

                                   9

                                  10
                                                                                                     William H. Orrick
                                  11                                                                 United States District Judge
                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27
                                  28
                                                                                         13
